Mates, J.,
delivered-the opinion of the court.
This case is controlled by the case of Moody v. Moody, 86 Miss. 323, 38 South. 322. The only distinction between this case and that on its facts is that in the case we have under consideration the exemption claimed is of farm lands, whereas in the Moody case the exemption, was of property lying within the limits of a city. This variation of fact does not in any sense alter the principle announced in the Moody case.
So apt is the language of the learned judge delivering the opinion in the Moody case, that we can do no better than quote it. In the Moody case Judge Truly said: “The limit of value placed by law on the amount of land which can be held as exempt is solely for the protection and benefit of creditors, to prevent unreasonable amounts from being held exempt from execution, to the prejudice of those to whom just debts might be ■due. But the question of value has no place in the consideration of the rights of the surviving widow to the use and occupancy of the homestead. The purpose of the legislature was to protect the surviving widow, to whom, with others, the exempt property might descend, by securing to her during her widowhood the undisturbed use and occupancy thereof. A law designed to establish a beneficent public policy must be liberally construed in order to completely effectuate the legislative purpose. So we hold that the value of the homestead is not material in passing on the rights of the surviving widow under Code 1892, § 1553 (Code 1906, § 1658). She is entitled to continue to use and occupy the homestead. ... So long as she remains a widow, her rights are absolute. She cannot be called *634on to account for the use and occupancy, nor forced to purchase the rights of her cotenants; nor is the property subject to partition in kind, nor to sale for the purpose of dividing the excess of the proceeds.”
We need only state in this case that no creditor’s rights are in any way involved. The contest is between the widow and the heirs. We have examined every ease cited by counsel for appellant, and it is our view that none of them have any application to this case. Every ease cited involved the rights of creditors, and, of course, in such cases the limitation of value is not to be disregarded. We may also add that, in full view of the construction placed on the statute in question, the legislature has re-enacted it without the change of a syllable, the same becoming Code 1906, § 1659. The object of setting aside the one hundred and sixty acres of land to the widow as exempt and free from partition was to secure to her a homestead and means of support. It was thought by the legislature that this was a sufficient quantity of land to do this. . It was never in the legislative mind that this one hundred and sixty acres of land should be reduced in quantity, save in one instance, and that is where the rights of creditors were involved. In such case it was the purpose of the legislature to be just before being generous; hence the provision as to value. No higher claim under the law can be propounded than the right of the widow to claim her homestead rights. No statute ever passed has a greater claim upon the court for liberal construction than this. The statute undertakes to carry out that duty which the dead husband owed to his wife, and to compel by law the duty which affection should prompt the children to freely concede.

Affirmed.